United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.G., Appellant
and
DEPARTMENT OF THE ARMY, McALESTER
ARMY AMMUNITION PLANT, McAlester, OK,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1794
Issued: March 25, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 24, 2018 appellant filed a timely appeal from an August 27, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $4,893.50 as he was in receipt of dual benefits for
1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

the period January 7 through March 3, 2018; and (2) whether OWCP properly found appellant at
fault in the creation of the overpayment, thereby precluding waiver of recovery of the
overpayment.
FACTUAL HISTORY
On December 28, 2004 appellant, then a 35-year-old motor vehicle operator, filed a
traumatic injury claim (Form CA-1) alleging that on December 27, 2004 he injured his neck, head,
and left leg while in the performance of his federal employment duties. He did not stop work. By
decision dated January 27, 2005, OWCP accepted appellant’s claim for cervical and left thigh
strain and mild concussion.
Appellant stopped work on February 21, 2005 and underwent authorized left-sided lumbar
partial hemilaminotomy and microdiscectomy at L3-4 on March 30, 2005.
Beginning
February 21, 2005, OWCP paid him compensation for temporary total disability on the periodic
rolls. Appellant initially returned to full-time, light-duty work on May 3, 2005 and subsequently
returned to full-time, full-duty work on May 31, 2005.
By decision dated June 3, 2011, OWCP accepted that appellant sustained a recurrence of
disability commencing May 23, 2011, causally related to his accepted December 27, 2004
employment injuries. It paid him compensation for temporary total disability on the supplemental
rolls, commencing June 6, 2011.3
On September 13, 2011 appellant underwent authorized repeat left-sided lumbar
hemilaminotomy at L3-4 and discectomy freely ruptured fragment downstream at left L3-4. He
also underwent bilateral decompressive hemilaminotomy at L4-5 with medial facetectomies and
foraminotomies for L5 nerve roots. Appellant returned to part-time, light-duty work on
September 26, 2011 and continued to receive disability compensation on the supplemental rolls.
He later returned to full-time, light-duty work on November 1, 2011.
By decision dated June 25, 2013, OWCP expanded the acceptance of appellant’s claim to
include displacement of the lumbar intervertebral disc without myelopathy and atony of the
bladder. It authorized L3-4 and L4-5 decompression with pedicle screw ﬁxation and fusion
performed on July 24, 2013. OWCP paid appellant temporary disability compensation on the
supplemental rolls commencing June 19, 2013.
Appellant returned to full-time modified work on September 30, 2013. He stopped work
again on October 15, 2015 and OWCP paid compensation for temporary total disability for the
period October 15 through December 12, 2015 on the periodic rolls. Appellant returned to parttime, light-duty work on January 26, 2016 and received disability compensation benefits on the
supplemental rolls. He stopped work on February 4, 2016 due to the employing establishment’s
withdrawal of light-duty work and has not returned to work. OWCP paid appellant compensation
for temporary total disability on the periodic rolls commencing March 6, 2016.

3

The record indicates that appellant used sick leave from May 23 through June 5, 2011.

2

Appellant retired from the employing establishment, effective October 4, 2016.
By letter dated June 6, 2017, OWCP referred appellant, together with a statement of
accepted facts, the medical record, and a set of questions, to Dr. Sami R. Framjee, a Board-certified
orthopedic surgeon, for a second opinion to determine whether appellant continued to have
residuals from his accepted December 27, 2004 employment injuries and to determine his current
work capacity. In a medical report dated July 18, 2017, Dr. Framjee diagnosed status post L3-4
discectomy two times and status post posterior spinal fusion and transpedicular ﬁxation at L3-4
and L4-5. He found no clinical evidence of any injury to the cervical spine secondary to appellant’s
2004 work-related injury. In a work capacity evaluation (Form OWCP-5c) also dated July 18,
2017, Dr. Framjee indicated that appellant could not perform his usual job, but he could work eight
hours a day with certain physical work restrictions.
On November 30, 2017 the employing establishment offered appellant a full-time motor
vehicle dispatcher position based on Dr. Framjee’s physical work restrictions. On December 5,
2017 appellant informed OWCP that he disagreed with Dr. Framjee’s findings and indicated that
he wished to elect compensation benefits from the Office of Personnel Management (OPM).
On December 6, 2017 appellant completed a Form CA-1105, electing OPM retirement
benefits, effective January 7, 2018.
In a letter dated March 12, 2018, OWCP advised OPM that appellant had elected OPM
benefits in lieu of compensation benefits under FECA. It requested that OPM commence monthly
annual benefits, effective January 7, 2018 and that it reimburse OWCP $4,893.50 for FECA
benefits it had paid him during the period January 7 to March 3, 2018.
By letter dated June 7, 2018, OWCP informed appellant of its preliminary determination
that an overpayment of compensation in the amount of $4,893.50 had been created for the period
January 7 through March 3, 2018. It explained that the overpayment occurred because he received
both FECA benefits and OPM retirement benefits during this period. OWCP found appellant at
fault in the creation of the overpayment because he had accepted a payment he knew or should
have reasonably known was incorrect. It advised him that he could submit evidence challenging
the fact, amount, or fault finding and request waiver of recovery of the overpayment. Additionally,
OWCP informed appellant that, within 30 days, he could request a telephone conference, a final
decision based on the written evidence, or a prerecoupment hearing. It requested that he complete
an enclosed overpayment recovery questionnaire (Form OWCP-20) and submit supporting
financial documents.
In an overpayment action request signed June 18, 2018, appellant requested a telephone
conference on the issue of fault in the creation of the overpayment with OWCP’s Branch of
Hearings and Review. He contended that he did not start his monthly OPM annuity payments until
April 2018. Appellant noted that he was still waiting for his social security check to be
straightened out. He submitted a completed Form OWCP-20 also dated June 18, 2018. Appellant
reported monthly income of $559.00, monthly expenses of $3,400.00, and other funds of
$2,350.00. He submitted supporting financial documents. Appellant asserted that he was not at
fault in the creation of the overpayment because he was told by the employing establishment that
it had a job for him and he was waiting to see if he was going to be on workers’ compensation or

3

disability, or return to work. He claimed that he tried to contact OWCP on numerous occasions,
but his calls were not returned. Appellant also claimed that he never received a payment from
OPM.
OWCP, by letter dated July 26, 2018, informed appellant that it had unsuccessfully
attempted to return his July 24, 2018 telephone call. It was also unable to return his July 31, 2018
telephone call.
By decision dated August 27, 2018, OWCP finalized its preliminary overpayment
determination that appellant received an overpayment of compensation in the amount of $4,893.50
because he concurrently received FECA disability benefits and OPM retirement benefits for the
period January 7 through March 3, 2018, and that he was at fault in the creation of the
overpayment.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.4 Section 8116(a) provides that, while an employee is receiving workers’
compensation benefits, he or she may not receive salary, pay, or remuneration of any type from
the United States, except in return for services actually performed or for certain payments related
to service in the Armed Forces, including benefits administered by the Department of Veterans
Affairs, unless such benefits are payable for the same injury or the same death being compensated
for under FECA.5
Section 10.421(a) of OWCP’s implementing regulations provides that a beneficiary may
not receive wage-loss compensation concurrently with a federal retirement or survivor annuity.6
The beneficiary must elect the benefit that he or she wishes to receive.7 OWCP procedures also
explain that the employee must make an election between FECA benefits and OPM benefits. The
employee has the right to elect the monetary benefit which is the more advantageous.8
ANALYSIS -- ISSUE 1
The Board finds that OWCP has not established that appellant received an overpayment of
compensation in the amount of $4,893.50.

4

5 U.S.C. § 8102(a).

5

Id. at § 8116(a).

6

20 C.F.R. § 10.421(a).

7

Id.

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Dual Benefits, Chapter 2.1000.4.a (January 1997); see also
R.S., Docket No. 11-0428 (issued September 27, 2011); Harold Weisman, Docket No. 93-1335 (issued
March 30, 1994).

4

OWCP based its overpayment determination on its finding that appellant had received
prohibited dual OPM and FECA benefits for the period January 7 through March 3, 2018. While
the record reflects that appellant received FECA benefits for this period, it has not established that
he also received OPM benefits during this entire period.9
Appellant elected OPM retirement benefits, effective January 7, 2018. On March 12, 2018
OWCP requested that OPM commence retirement benefit payments and that OPM reimburse any
FECA benefits paid to him after January 7, 2018. However, there is no evidence of record which
establishes, as a matter of fact, that appellant actually received OPM benefits, the periods during
which he received such benefits, or the amount of benefits he received following his election.10
He contended that he did not start his monthly annuity payments until April 2018 and that he never
received any compensation from OPM. The record is also silent as to whether OPM reimbursed
OWCP for FECA benefits paid to appellant during the period in question.
The Board thus finds that OWCP improperly determined that appellant received an
overpayment of compensation during the period January 7 through March 3, 2018.11
CONCLUSION
The Board finds that OWCP has not established that appellant received an overpayment
of compensation in the amount of $4,893.50.12

9

E.R., Docket No. 18-0084 (issued July 27, 2018); R.R., Docket No. 18-0032 (issued May 3, 2018).

10

Id. The election form signed by appellant on December 6, 2017 is insufficient to show that he actually began
receiving OPM benefits at any time.
11

Id.

12

In light of the Board’s finding in Issue 1, Issue 2 is rendered moot.

5

ORDER
IT IS HEREBY ORDERED THAT the August 27, 2018 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: March 25, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

